DETAILED ACTION

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 27-28 and 30, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-III as set forth in the Office action mailed on 09/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/15/2022 was considered by the examiner. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 11/15/2021, the Examiner rejected Claims 1-3 and 21-26 on the grounds of 35 USC 103 (Daaland, Chatey).  
The amended claims of the instant application are directed to a slug used for a backward impact extrusion process to form a metallic container which is configured to receive an end closure, the slug formed from an aluminum alloy comprising between 40 wt. % and 90 wt. % of a first aluminum and between 10 wt. % and 60 wt. % of a second aluminum, wherein the second aluminum is wherein neither the first aluminum nor the second aluminum are recycled, and wherein the composition of the aluminum alloy slug comprises: at least 97.56 wt. % Al; between about 0.07 wt. % Si and about 0.18 wt. % Si; between about 0.22 wt. % Fe and about 0.44 wt. % Fe; between 0.015 wt. % and about 0.2 wt. % Cu; between about 0.22 wt. % Mn and about 0.65 wt. % Mn; between about 0.06 wt. % Mg and about 0.20 wt. % Mg; between about 0.02 wt. % Ti and about 0.05 wt. % Ti; and a balance comprising at least one of Zn, Cr, and impurities; and wherein a thickness of the slug is between 3.81 millimeters (mm) and 14.0 mm, and a diameter or width of the slug is between 20.3 mm and 88.9 mm.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a composition of a slug being at least 97.56 wt. % Al; between about 0.07 wt. % Si and about 0.18 wt. % Si; between about 0.22 wt. % Fe and about 0.44 wt. % Fe; between 0.015 wt. % and about 0.2 wt. % Cu; between about 0.22 wt. % Mn and about 0.65 wt. % Mn; between about 0.06 wt. % Mg and about 0.20 wt. % Mg; between about 0.02 wt. % Ti and about 0.05 wt. % Ti; and a balance comprising at least one of Zn, Cr, and impurities.
In regards to Applicant’s Arguments filed on 06/16/2022, Applicant argues that the teachings of Daaland in terms of purpose and manufacture would not correspond to a slug with the dimensions as instantly claimed (Applicant’s Arguments, Page 8), and further that the composition represented in the claims as amended do not correspond to that of Daaland, in particular the Ti content and the Cu content, which Daaland teaches is preferably below 0.01% by weight (Applicant’s Arguments, Page 9).  Applicant additionally argues that the amended dependent claims further distinguish from that of Daaland (Applicant’s Arguments, Pages 10-11).
In regards to Applicant’s Arguments, Examiner notes that Applicant’s arguments overall are persuasive and place the application in condition for allowance.  In particular, as argued by the Applicant, Daaland teaches a preferred Cu content range of below 0.01% by weight, due to the strong negative effect on corrosion resistance and influence on extrudability (Daaland, ¶12).  Therefore, Daaland teaches away from the claimed content range of 0.015 wt. % Cu to about 0.2 wt. % Cu, representing at least a 50% deviation from the range and therefore does not meet the claim.  .Examiner notes that the limitations directed to manufacture in the preamble include product-by-process limitations.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  However, given that Applicant has provided sufficient evidence on the record to show that it would not have been obvious to one of ordinary skill in the art to have utilized the alloy of Daaland in the use and application of the instant application, Applicant has met its burden in showing that the prior art as applied is not prima facie obvious over the limitations of the claims as instantly amended; therefore, Applicant’s argument is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784